Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 16, 2016

                                      No. 04-16-00200-CV

              V. Keith DULLYE, Managing Member of Maxon Enterprises, LLC,
                                      Appellant

                                                v.

                         GUME TRANSPORT & STORAGE, INC.,
                                    Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVF-001744 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        V. Keith Dullye, Managing Member of Maxon Enterprises, LLC filed a notice stating his
desire to appeal the trial court’s judgment signed January 7, 2016. Dullye timely filed a motion
for new trial, which was overruled by operation of law on March 22, 2016. See TEX. R. CIV. P.
329b(c). However, on April 12, 2016, the trial court signed a written order that granted a new
trial on the issue of attorney’s fees and vacated the attorney’s fee award in the judgment. The
April 12 order was signed while the trial court had plenary power to grant a new trial or to
vacate, modify, correct, or reform the judgment. See TEX. R. CIV. P. 329b(e).

        Because the trial court’s January 7, 2016, judgment has been partially vacated and the
issue of attorney’s fees remains pending in the trial court, there is no longer a final appealable
judgment. We therefore order Dullye to file a response by May 31, 2016, showing why this
appeal should not be dismissed for want of jurisdiction. If Dullye fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(c). If a
supplemental clerk’s record is required to show this court’s jurisdiction, appellant must ask the
trial court clerk to prepare one and must notify the clerk of this court that such a request was
made.

       All deadlines in this matter are suspended until further order of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court